Exhibit 10.2

EXECUTION

AMENDMENT NUMBER SEVENTEEN

to the

MASTER REPURCHASE AGREEMENT

Dated as of June 26, 2012,

by and between

PENNYMAC LOAN SERVICES, LLC

and

CITIBANK, N.A.

 

This AMENDMENT NUMBER SEVENTEEN (this “Amendment Number Seventeen”) is made this
20th day of October, 2016, by and between PENNYMAC LOAN SERVICES, LLC (“Seller”)
and CITIBANK, N.A. (“Buyer”), to the Master Repurchase Agreement, dated as of
June 26, 2012, by and between Seller and Buyer, as such agreement may be amended
from time to time (the “Agreement”).  Capitalized terms used but not otherwise
defined herein shall have the meanings assigned to such terms in the Agreement.

RECITALS

WHEREAS, Seller has requested to extend the term of the Agreement and that Buyer
agree to amend the Agreement as more specifically set forth herein; and

WHEREAS, as of the date hereof, Seller represents to Buyer that the Seller
Parties are in full compliance with all of the terms and conditions of the
Agreement and each other Program Document and no Default or Event of Default has
occurred and is continuing under the Agreement or any other Program Document.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and for the mutual covenants herein contained,
the parties hereto hereby agree as follows:

Section 1. Amendments. Effective as of October 20, 2016 (the "Amendment
Effective Date"), the Agreement is hereby amended as follows:

(a) Section 2 of the Agreement is hereby amended by adding the new definition of
“2016 4Q Extension Commitment Fee” in the appropriate alphabetical order to read
as follows:

“2016 4Q Extension Fee” shall have the meaning assigned to it in the Pricing
Side Letter.

(b) Section 2 of the Agreement is hereby amended by deleting the definition of
“Termination Date” in its entirety and replacing it with the following:

 

“Termination Date” shall mean December 2, 2016, or such earlier date on which
this Agreement shall terminate in accordance with the provisions hereof or by
operation of law.”

Section 2. Fees and Expenses.  Seller agrees to pay to Buyer all reasonable out
of pocket costs and expenses incurred by Buyer in connection with this Amendment
Number Seventeen (including any Commitment Fee or extension fee due and payable,
all reasonable fees and out of pocket costs and expenses of the Buyer’s legal
counsel) in accordance with Sections 23 and 25 of the Agreement.

 





--------------------------------------------------------------------------------

 

 

Section 3. Representations.  Seller hereby represents to Buyer that as of the
date hereof, the Seller Parties are in full compliance with all of the terms and
conditions of the Agreement and each other Program Document and no Default or
Event of Default has occurred and is continuing under the Agreement or any other
Program Document.

Section 4. Binding Effect; Governing Law.  This Amendment Number Seventeen shall
be binding and inure to the benefit of the parties hereto and their respective
successors and permitted assigns.  THIS AMENDMENT NUMBER SEVENTEEN SHALL BE
CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW
YORK, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF (EXCEPT
FOR SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW WHICH SHALL GOVERN).

Section 5. Counterparts.  This Amendment Number Seventeen may be executed by
each of the parties hereto on any number of separate counterparts, each of which
shall be an original and all of which taken together shall constitute one and
the same instrument.

Section 6. Limited Effect.  Except as amended hereby, the Agreement shall
continue in full force and effect in accordance with its terms.  Reference to
this Amendment Number Seventeen need not be made in the Agreement or any other
instrument or document executed in connection therewith, or in any certificate,
letter or communication issued or made pursuant to, or with respect to, the
Agreement, any reference in any of such items to the Agreement being sufficient
to refer to the Agreement as amended hereby.

[Signature Page Follows]





Amendment Number Seventeen to Master Repurchase Agreement PLS-Agency

 

 

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, Seller and Buyer have caused this Amendment Number Seventeen
to be executed and delivered by their duly authorized officers as of the
Amendment Effective Date.

 

 

 

 

 

PENNYMAC LOAN SERVICES, LLC,

(Seller)

 

By: /s/ Pamela Marsh______________________

Name:   Pamela Marsh

Title:   Managing Director, Treasurer

 

CITIBANK, N.A.

(Buyer and Agent, as applicable)

 

 

By:  /s/ Susan Mills

Name:  Susan Mills

Title:   Vice President

           Citibank, N.A.

 

 

 

 

Acknowledged:

 

PRIVATE NATIONAL MORTGAGE ACCEPTANCE COMPANY, LLC

 

By:_/s/ Pamela Marsh____________________

Name:   Pamela Marsh

Title:   Managing Director, Treasurer

 

 

Amendment Number Seventeen to Master Repurchase Agreement PLS-Agency

 

 

--------------------------------------------------------------------------------